       Case 1:21-mc-00023 ECF No. 1, PageID.1 Filed 04/19/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 IN RE:                                                            1:21-mc-23
                                                          Case No. ____________________

 APPLICATION PURSUANT TO 28 U.S.C.
 §1782 FOR AN ORDER TO TAKE
 DISCOVERY OF JACK PIERON FOR USE
 IN A FOREIGN PROCEEDING



    APPLICATION FOR 28 U.S.C. §1782 ORDER TO TAKE DISCOVERY OF JACK
              PIERON FOR USE IN A FOREIGN PROCEEDING


        The Applicants identified below submit this Application pursuant to 28 U.S.C. § 1782 for

an Order granting them leave to serve subpoenas upon Jack Pieron (“Pieron”), a resident of this

District, for documents and testimony for use in an anticipated foreign proceeding in which they

will be claimants.

        1.        The Applicants are the following individuals and entities, all of whom were

investors in what turned out to be a multi-million dollar fraudulent Forex trading and investment

scheme: (1) Oak Trust, (2) Acorn Trust, (3) Eagle Trust, (4) Duffy Trust, (5) Robert J. Parfet

Living Trust, (6) Geluk Global Fund Limited SAC (a company incorporated in the Bahamas), (7)

Migration Investments, LLC (a Colorado, U.S. LLC ), (8) Boustrophedon International Ltd (a

company incorporated in Hong Kong), (9) Michael R. Shea, (10) Erin Shea, (11) Angela Ling,

(12) Fuhua Ling, (13) Philip Bullock, (14) Lifang Liu, (15) Justin Payne, (16) Michael Dietzen,

(17) Kimberly J. Dietzen, (18) Brian Sly, (19) David K. Sly, (20) Gregory Sly, (21) Karen Sly,

(22) Nelson Sly, (23) Helen S. Sly, (24) Sly Family Trust, and (25) Tamara A. Sly Separate

Property Trust (collectively “Applicants”).

        2.        Applicants anticipate bringing a foreign judicial proceeding in the United Kingdom

before the High Court of England and Wales (the “U.K. Proceeding”) seeking damages and/or



US.132630866.02
       Case 1:21-mc-00023 ECF No. 1, PageID.2 Filed 04/19/21 Page 2 of 16




equitable compensation arising from their investments in a multi-million dollar fraudulent Forex

investment and trading scheme, which Applicants allege was facilitated by a London-based broker.

Pieron was the Chief Technology Officer at the London broker’s wholly-owned subsidiary, which

provided client support services directly to the entities that perpetrated the fraud and to the

Applicants themselves. Accordingly, upon information and belief, Pieron has knowledge and

information related to the subsidiary’s relationship with both the entities that perpetrated the fraud

and its parent, the London-based broker. Pieron will not be a party to the U.K. Proceeding.

        3.        Pieron maintains a personal residence within this District at 2139 Shiloh Hills Drive

SE, Grand Rapids, MI 49546. Applicants seek an Order pursuant to 28 U.S.C. § 1782 authorizing

them to serve document and deposition subpoenas upon Pieron for use in the U.K. Proceeding.

The subpoenas will be issued pursuant to and in compliance with Fed. R. Civ. P. 45, and will be

in the same form as the Subpoena Duces Tecum and Subpoena Ad Testificandum attached hereto

as Exhibits A and B.1

        4.        This Application seeks only an Order authorizing the requested discovery.

Applicants request that the Court grant this Application without necessity of a hearing, which is

the normal procedure for Section 1782 applications. Pieron will retain the ability to respond and/or

object to the subpoenas pursuant to Rule 45(c)(3) and any applicable discovery rules.

        5.        Applicants refer the Court to the accompanying Supporting Brief and Declaration

of Robert K. Campbell for further discussion of the facts and law authorizing the requested relief.




1
  As drafted and attached hereto, the Document Subpoena and Deposition Subpoena do not contain
specific dates for compliance, as the dates setting forth the time period in which Pieron is to comply
cannot be populated until an order is granted authorizing their service. Accordingly, as reflected
in the attached Proposed Order, upon entry of an order granting the relief requested herein, counsel
for Applicants would anticipate revising Exhibits A-B to reflect compliance dates in accordance
therewith.


US.132630866.02
       Case 1:21-mc-00023 ECF No. 1, PageID.3 Filed 04/19/21 Page 3 of 16




 Dated: April 19, 2021

                                     FAEGRE DRINKER BIDDLE & REATH LLP


                                     By: __/s/ Ross Johnson_____________________

                                     Ross W. Johnson, Iowa #AT0004014
                                     FAEGRE DRINKER BIDDLE & REATH LLP
                                     801 GRAND AVE, 33RD FLOOR
                                     DES MOINES, IOWA 50309
                                     Tel: 515/447-4705
                                     Fax: 515/248-9010
                                     Email: ross.johnson@faegredrinker.com

                                     Attorneys for the Applicants




US.132630866.02
Case 1:21-mc-00023 ECF No. 1, PageID.4 Filed 04/19/21 Page 4 of 16




         Exhibit A
                   Case 1:21-mc-00023 ECF No. 1, PageID.5 Filed 04/19/21 Page 5 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Western District
                                                       __________ DistrictofofMichigan
                                                                               __________
       In re: Appl'n to Take Discovery of Jack Pieron
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 1:21-mc-23
                                                                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                   Jack Pieron, 2139 Shiloh Hills Drive SE, Grand Rapids MI 49546

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: materials identified in the attached Exhibit A.



  Place: Legal Support Services of Western Michigan, attn: Erich                        Date and Time:
           Hei, 9068 Ottawattamie Trail, Shelby, MI 49455


     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                               Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Robert J. Parfet Living Trust, et al.                                   , who issues or requests this subpoena, are:
Ross Johnson, 801 Grand Ave, 33rd Floor, Des Moines, Iowa 50309, ross.johnson@faegredrinker.com, 515 447 4705

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                   Case 1:21-mc-00023 ECF No. 1, PageID.6 Filed 04/19/21 Page 6 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                    Case 1:21-mc-00023 ECF No. 1, PageID.7 Filed 04/19/21 Page 7 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 1:21-mc-00023 ECF No. 1, PageID.8 Filed 04/19/21 Page 8 of 16




                                            EXHIBIT A

                                          DEFINITIONS

        1.        The “Action” refers to the Application captioned In re Application Pursuant to

28 U.S.C. § 1782 to Take Discovery of Jack Pieron, pending in the United States District Court

for the Western District of Michigan, Southern Division.

        2.        The “Relevant Period” means January 1, 2015 through the present.

        3.        “You” and “Your” refers to Jack Pieron of 2139 Shiloh Hills Drive SE, Grand

Rapids, MI 49546.

        4.        “Equiti” or “Equiti Entities” refers to Equiti Group Limited; Equiti US, LLC,

f/k/a Divisa US, LLC; Equiti Capital UK Limited, f/k/a Divisa UK Limited; Equiti Armenia CJSC,

f/k/a Divisa AM CJSC; and/or any predecessor entities, together with its affiliates, subsidiaries,

officers, directors, employees, agents, attorneys, representatives, and anyone acting or purporting

to act on their behalf.

        5.        “BI” refers to Blue Isle Markets Inc.; Blue Isle Markets Ltd.; Mediatrix Capital

Inc.; Mediatrix Capital, LLC; Mediatrix Capital Fund Ltd.; Mediatrix Capital PR LLC; and/or

Island Technologies, LLC, together with their officers, directors, employees, agents,

representatives, and anyone acting or purporting to act on their behalf—including, but not limited

to, Michael Stewart, Michael Young, or Bryant Sewall.

        6.        “Blue Isle Investor” refers to any Person who has transferred funds to BI with the

purpose of BI investing or trading those funds, including without limitation, any Person whose

funds have been held in any Blue Isle Brokerage Account.

        7.        “Blue Isle Brokerage Account” refers to any account at Equiti US or Other Equiti

Entities held in the name of BI, including without limitation, Equiti Capital UK Limited account




US.132630810.01
       Case 1:21-mc-00023 ECF No. 1, PageID.9 Filed 04/19/21 Page 9 of 16




numbers ending in 0160, 0166, and 0167, and Equiti Armenia CJSC account numbers ending in

0013, 0021, 0023, and 0029.

        8.        “Person” or “persons” refers to natural persons, partnerships, limited liability

companies, or corporations.

        9.        The term “Document” or “Documents” is coextensive with its meaning in Federal

Rule of Civil Procedure 34. All copies of documents which are not identical duplicates of the

originals, such as where handwritten notes appear on them or are attached to them, are to be

considered separate documents and must be produced.

        10.       “Communication” or “Communications” shall mean any oral or written

statement, dialogue, colloquy, discussion, telephone conversation, video conference conversation,

face-to-face meeting, text message, instant message, WhatsApp message, calendar invite, social

media message, e-mail, or conversation, and also any transfer of thoughts or ideas between persons

by means of documents, and includes any transfer of data from one location to another by

electronic or similar means.

        11.       Whenever the phrase “relate to,” “related to,” or “relating to” is used herein, it

shall mean concerning, constituting, containing, embodying, identifying, dealing with, reflecting,

mentioning, defining, explaining, discussing, commenting upon, monitoring, supporting,

evidencing, modifying, contradicting, quoting, criticizing, describing, creating or maintaining,

bearing upon, referring to, having any relationship to, constituting a basis for, deriving from or

arising from, or in any manner whatsoever pertinent to that subject.

        12.       “Including” and “including without limitation” are intended to illustrate the kind

of information responsive to each request herein. Such examples are not intended to be exhaustive

of the information sought and shall not in any way be read to limit the scope of the requests.



                                                  2
US.132630810.01
        Case 1:21-mc-00023 ECF No. 1, PageID.10 Filed 04/19/21 Page 10 of 16




                                          INSTRUCTIONS

         1.       The following Requests seek Documents, Communications, and information in

your possession, custody and control to the extent such Documents, Communications and/or

information are outside of the possession, custody, and control of Equiti US. For example, the

following Requests seek Documents and Communications stored on any of Your personal

computers, phones, tablets, and/or other electronic storage devices.

         2.       In accordance with Federal Rule of Civil Procedure 45, You shall produce the

Documents for inspection as they are kept in the usual course of business or shall organize and

label them to correspond with the categories in the following requests.

         3.       If You claim that any Document responsive to any request below is subject to a

privilege under Federal Rule of Civil Procedure 45(e)(2), please identify the name(s) of the

author(s), all recipients, the date of the Document, the subject matter of the Document, the

privilege claimed, and the circumstances that give rise to the privilege.

         4.       All Documents existing in electronic form shall be produced in electronic form in

a manner to preserve, without alteration or modification, all metadata associated with the electronic

Document, including without limitation extracted text.

         5.       If You are unable to answer or respond fully to any Document request, answer or

respond to the extent possible and specify the reasons for Your inability to answer or respond in

full.

         6.       Unless otherwise noted in the Request, the responsive time period for each Request

is the Relevant Period—i.e. January 1, 2015 through the present.




                                                  3
US.132630810.01
      Case 1:21-mc-00023 ECF No. 1, PageID.11 Filed 04/19/21 Page 11 of 16




                                  DOCUMENTS REQUESTED

        1.        All Communications between You and any of the Equiti Entities during the

Relevant Period.

        2.        All Documents and Communications related to BI during the Relevant Period.

        3.        All Communications between You and BI during the Relevant Period.

        4.        All Documents related to meetings—including in-person, telephonic, and via

video conference—between Equiti US and BI including without limitation, all calendar entries or

invites, travel receipts, and call histories reflecting such meetings.

        5.        All Communications during the Relevant Period between You and any Blue Isle

Investor or potential Blue Isle Investor, including without limitation, Communications transmitting

account statements or providing services to any actual or potential Blue Isle Investor.

        6.        All Documents related to Equiti US’s provision of technology and/or technology

support services to BI, including without limitation, the provision of software and servers, data

hosting, installation services, training, and/or technical support or consulting.

        7.        All Documents and Communications related to the provision of MetaTrader 4

(“MT4”) software to BI, including without limitation, Documents related to ownership of the

MT4 license; ownership of the servers on which MT4 was installed and hosted; the MT4 user

manual; BI’s access to MT4; setup, administration, and maintenance of MT4 for BI’s use; and

training provided to BI regarding use of MT4.

        8.        All Documents and Communications related to guidelines, guidance, and/or

instructions provided to BI related to the “proper use of the Software MetaTrader 4, plugins,

and/or other software that connects to, or affects the Software” as set forth in Section 4(b) of the

2016 Memorandum of Understanding between Equiti US and BI.



                                                   4
US.132630810.01
      Case 1:21-mc-00023 ECF No. 1, PageID.12 Filed 04/19/21 Page 12 of 16




        9.        All Documents and Communications referencing the term “Mediatrix.”

        10.       All Documents You have provided to any United States agency or state agency

relating to Equiti and/or BI, including without limitation, Documents provided to the United States

Securities & Exchange Commission, the Commodity Futures Trading Commission, the U.S.

Department of Justice, and/or any United States Attorney’s Office.

        11.       Copies of any transcripts of testimony or sworn statements You have given before

any United States agency or state agency relating to Equiti and/or BI, including without limitation,

testimony or sworn statements before the United States Securities & Exchange Commission, the

Commodity Futures Trading Commission, the U.S. Department of Justice and/or any United States

Attorney’s Office.




                                                  5
US.132630810.01
Case 1:21-mc-00023 ECF No. 1, PageID.13 Filed 04/19/21 Page 13 of 16




           Exhibit B
                 Case 1:21-mc-00023 ECF No. 1, PageID.14 Filed 04/19/21 Page 14 of 16
AO 88A (Rev. /) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Western District
                                                       __________ DistrictofofMichigan
                                                                               __________

       In re: Appl'n to Take Discovery of Jack Pieron                          )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No. 1:21-mc-23
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                       Jack Pieron, 2139 Shiloh Hills Drive SE, Grand Rapids, MI 49546

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u 7HVWLPRQ\<28$5(&200$1'('WRDSSHDUDWWKHWLPHGDWHDQGSODFHVHWIRUWKEHORZWRWHVWLI\DWD
GHSRVLWLRQWREHWDNHQLQWKLVFLYLODFWLRQ,I\RXDUHDQRUJDQL]DWLRQ\RXPXVWSURPSWO\FRQIHULQJRRGIDLWKZLWKWKH
SDUW\VHUYLQJWKLVVXESRHQDDERXWWKHIROORZLQJPDWWHUVRUWKRVHVHWIRUWKLQDQDWWDFKPHQWDQG\RXPXVWGHVLJQDWHRQH
RUPRUHRIILFHUVGLUHFWRUVRUPDQDJLQJDJHQWVRUGHVLJQDWHRWKHUSHUVRQVZKRFRQVHQWWRWHVWLI\RQ\RXUEHKDOIDERXW
WKHVHPDWWHUV

 Place: Remote deposition via video-conferencing technology                            Date and Time:


          The deposition will be recorded by this method:                     Video and stenographer

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                            Signature of Clerk or Deputy Clerk                              Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Robert J. Parfet Living Trust, et al.                                   , who issues or requests this subpoena, are:
Ross Johnson, 801 Grand Ave, 33rd Floor, Des Moines, Iowa 50309, ross.johnson@faegredrinker.com, 515 447 4705

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 1:21-mc-00023 ECF No. 1, PageID.15 Filed 04/19/21 Page 15 of 16
AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
                  Case 1:21-mc-00023 ECF No. 1, PageID.16 Filed 04/19/21 Page 16 of 16

AO 88A (Rev. 2/) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
